Citation Nr: 1712904	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis with instability, right knee, status post-operative, for the period prior to April 15, 2013, and from August 1, 2013 forward, currently rated at 10-percent disabling.

2.  Entitlement to an increased rating for degenerative arthritis with instability, right knee, status post-operative, for the period January 27, 2016 forward, currently rated at 10-percent disabling.

3.  Entitlement to an increased rating for degenerative arthritis with instability, left knee, status post-operative, for the period prior to January 27, 2016, currently rated at 10-percent disabling.

4.  Entitlement to an increased rating for degenerative arthritis with instability, left knee, status post-operative, for the period January 27, 2016 forward, currently rated at 10-percent disabling.

5.  Entitlement to a rating higher than 10 percent for thoracolumbar spine strain with intervertebral disc syndrome (IVDS) for the period prior to March 14, 2013, and higher than 20 percent from that date forward.

6.  Entitlement to an increased rating for radiculopathy, left lower extremity (LLE), as secondary to thoracolumbar spine strain with IVDS, currently evaluated at 
10-percent disabling.

7.  Entitlement to a rating higher than of 10 percent for hemorrhoidectomy residuals for the period prior to January 27, 2016.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1984 to August 1992. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied the Veteran's claims of entitlement to increased ratings.  The Board takes jurisdiction of the TDIU matter due to it being raised by the evidence.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In October 2012 and September 2014, the Board remanded the case to the Appeals Management Center (AMC) (now renamed the Appeals Management Office (AMO)), Washington, DC, for further development.

Following the October 2012 remand, in a February 2013 rating decision, the AMC granted compensation under 38 U.S.C.A. § 1151 (West 2014) for left thigh disability and assigned an initial noncompensable rating, effective in April 2008.  The Veteran appealed the initial rating; and, in the September 2014 remand, the Board remanded for issuance of a Statement of the Case (SOC).  The Veteran perfected his appeal, see 38 C.F.R. § 20.200 (2016).  In a January 2016 rating decision, the RO assigned an initial rating of 40 percent for the left thigh, effective the date of the Veteran's claim in April 2008, which is the maximum rating for the disability.  See 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314 (2016).  The rating decision informed the Veteran that the action constituted a full grant of the benefit sought.  Hence, the issue of left thigh compensation under 38 U.S.C.A. § 1151 is not before the Board and will not be addressed in the decision below.

In a March 2016 rating decision, the RO granted an increased rating from 10 to 
20 percent for both the low back and hemorrhoid disabilities, the former effective March 14, 2013, and the latter, January 27, 2016.  The rating decision informed the Veteran that the increased for the hemorrhoids constituted a full grant of benefits.  The Veteran has continued his appeal for higher ratings for the earlier portions of the rating periods on appeal and the Board adjudicates such below.

A May 2016 rating decision denied a TDIU.  However, the Board finds that this matter is part and parcel of the increased rating issues on appeal and it is addressed below.

The Board notes that in a March 2013 submission (03/08/2013 Correspondence) the Veteran indicated that his right and left knee worsened to the point of him suffering from depression.  The Board finds that this statement raises a possible informal claim for a psychiatric disorder (depression) secondary to his service-connected disabilities, to include his knee.  This issue has not been adjudicated by the RO and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (2016).

The issues of entitlement to higher ratings for the bilateral knee disability for the period January 27, 2016 forward; and, entitlement to a rating higher than 20 percent for the low back disability for the period March 14, 2013 forward, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to March 4, 2013, the limitation of motion (LOM) symptoms of the bilateral knee disability manifested with arthritis shown on X-ray and noncompensable LOM without objective confirmation of painful motion.

2.  For the period March 4, 2013 to January 26, 2016, the left knee manifested with LOM on extension of -10 degrees.  The right knee has not manifested with compensable LOM at any time during the rating period on appeal.  

3.  The preponderance of the evidence shows that the right knee has not manifested with moderate or severe lateral instability at any time during the rating period on appeal.

4.  The preponderance of the evidence shows that for the period prior to December 24, 2012, the left knee manifested with moderate lateral instability.  From that date forward, it has manifested with slight instability. 

5.  From March 26, 2008, forward flexion of the thoracolumbar spine range of motion (ROM) manifested to greater than 30 degrees but not greater than 
60 degrees.

6.  The preponderance of the evidence shows that incapacitating episodes did not manifest at any time during the reporting period on appeal.

7.  The preponderance of the evidence shows that prior to March 7, 2011, LLE radiculopathy manifested with mild severity.  As of March 7, 2011 and forward, the objective neurological symptoms manifested with mild incomplete paralysis of the sciatic nerve, right LE (RLE), and moderate incomplete paralysis, LLE. 

8.  The preponderance of the evidence shows that the hemorrhoidectomy residuals for the period prior to January 27, 2016 did not manifest with persistent bleeding and secondary anemia or fissures.

9.  The evidence of record shows that the Veteran still works full time, albeit with restrictions, earning above marginal employment.   


CONCLUSIONS OF LAW

1.  The requirements for an evaluation of 10 percent, and no higher, for LOM symptomatology due to degenerative arthritis, bilateral knees, are met for the period prior to March 4, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2016).

2.  The requirements for a compensable evaluation for LOM symptomatology, right knee, for the period March 4, 2013 to January 26, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003.

3.  The requirements for an evaluation of 10 percent, and no higher, for LOM on extension, left knee, are met for the period March 4, 2013 to January 26, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261. 

4.  The requirements for an evaluation higher than 10 percent for lateral instability, right knee, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.951(b), 4.1, 4.10, 4.71a, DC 5257.

5.  The requirements for an evaluation of 20 percent for lateral instability, left knee, for the period prior to December 4, 2012, and 10 percent from that date forward are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 3.951(b), 4.1, 4.3, 4.10, 4.71a, DC 5257.

6.  The requirements for an evaluation of 20 percent for thoracolumbar spine strain with IVDS are met, effective March 26, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), 
DC 5237-5243.

7.  The requirements for a separate evaluation of 10 percent, and no higher, for associated RLE lumbar radiculopathy are met, effective March 7, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.124a, DC 8520.

8.  The requirements for an evaluation of 20 percent for associated LLE lumbar radiculopathy are met, effective March 7, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.124a, DC 8520.

9.  The requirements for a rating higher than of 10 percent for hemorrhoidectomy residuals for the period prior to January 27, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.114, DC 7336.

10.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board finds no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the September 2008 and May 2016 rating decision, via letters dated in May 2008 and August 2015, the RO provided the Veteran with time- and content-compliant notice.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  The AOJ readjudicated the issue in a March 2016 supplemental statement of the case.  Neither the Veteran nor his representative asserts any notice error or cites specific prejudice as a result.  Hence, the Board finds that VA complied with the VA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In this regard, the Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active (AROM) and passive motion (PROM), in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran's claims include a bilateral knee disability and spine disability, none of the VA examinations of record contain findings of AROM, PROM, or motion on weight bearing or, in the case of the spine, non-weight bearing.  The Board notes that several relevant examinations regarding the Veteran's knees and spine are at least 5 years old.  The Board finds it highly unlikely that an examination at present could provide any probative evidence as to the limitation of flare-ups or give probative evidence regarding the state of the Veteran's passive motion and motion on weight bearing at that time.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In the end, the Board finds that the Veteran did not raise any argument regarding flare-ups or the impact of testing in as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  Accordingly, the instant decision will only adjudicate the claims up to the date of the most recent examination of the joint(s) affected.

The Veteran's VA records, including the Compensation and Pension and fee-basis examinations reports, and his non-VA treatment records are in the claims file.  The September 2014 Board remand directed that the AMC obtain an anoscope examination report referenced in a 2012 hemorrhoid examination report.  The AMC determined that such a report was not available, as all efforts to obtain it were fruitless.  In any case, a March 2016 report of general information reflects that the Veteran advised VA that there was "never an anoscope taken in 2012."  Otherwise, neither the Veteran nor his representative asserts that there are other records to obtain.  The Board notes that the Veteran instructed the AOJ not to await additional private records but to return his case to the Board as soon as possible.

In his Notice of Disagreement (NOD), received in August 2009, with the September 2008 rating decision, the Veteran disputed the adequacy of the April 2008 VA fee-basis examination.  His assertions included a denial that he told the examiner that he did not have joint pain.  The Board notes, however, that the vast majority of the Veteran's assertions related to the left thigh claim which is no longer before the Board.  In other correspondence, the Veteran asserted that VA examiners are biased in favor of VA.  Other than the Veteran's personal opinion, the Board finds no objective evidence to support his assertions, and finds that the VA examinations of record are in fact adequate for appellate review.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners and that medical reports "must be read as a whole").

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board finds that it may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulations

Disability ratings are intended to compensate for average impairments in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as LOM, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 169-70.

Degenerative arthritis is a component of the Veteran's bilateral knee and low back disabilities.  Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) (explaining that § 4.59 "serves as a bridge linking painful motion and limitation of motion, with the result that a claimant who has painful motion is considered to have limited motion under [the relevant diagnostic code] even though actual motion is not limited").  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under 5003 even though there is no actual limitation of motion); see also Petitti, 27 Vet. App. at 427-28 (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain  .  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable because the rating would apply DC for limitation of motion of the appropriate musloskeletal body part.  Even without X-ray findings of arthritis, but the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable per 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38, 43 (2011) (reaffirming that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss).

Background/History

By way of history, the Veteran sustained injury during his active service when he jumped from a vehicle.  Following his separation from active service, a January 1993 rating decision-in pertinent part, granted service connection for chronic low back pain with mild LLE neuropathy with a total rating of 20 percent, and for chondromalacia of each knee with noncompensable ratings, all effective in September 1992.  (01/25/1993 Rating Decision)  VA received the Veteran's current claim of entitlement to increased ratings in April 2008.

Knees

The January 1993 rating decision assigned DC 5014, osteomalacia, for the bilateral knee disability.  See 38 C.F.R. § 4.71a.  Additional history of the bilateral knee disability reflects that a June 1995 rating decision granted a compensable rating of 10 percent for each knee, effective in February 1995.  The rating decision also changed the DC for the disability to a hyphenated code, 5014-5257.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  DC 5014 represented the osteomalacia, which is rated on the basis of LOM; and, DC 5257 represented lateral instability.  The rating decision noted that the compensable rating was in fact assigned under DC 5257 as the rating criteria for this DC was discussion and noted that the examination report reflected normal ROM.

An April 2002 rating decision increased the left knee from 10 to 30 percent, and the right from 10 to 20 percent, both effective in September 1999.  The left knee increase was premised on a determination that severe lateral instability was shown by the medical findings, moderate severity on the right.  See 38 C.F.R. § 4.71a, DC 5257.  The rating decision noted that the medical evidence showed no evidence of arthritis.  In 2004, however, the RO determined that the knee disability had improved.  Hence, after an April 2004 notice of a proposed reduction, a September 2004 rating decision reduced the rating of each knee to 10 percent, effective in November 2004, as the rating board determined that the most recent VA examination noted that neither knee manifested with subluxation or instability, but that X-rays showed that the disability had progressed to arthritis.  Although the rating decision was promulgated after the General Counsel (GC), VA, determined that the rating criteria allowed separate ratings for knee disability based on LOM and non-LOM symptomatology, see VAOPGCPREC No. 9-98 (Sept. 8, 1998), the rating decision did not address the medical findings of LOM with pain.  Nonetheless, the Veteran did not appeal the decision, and it became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  The knees remained rated at that level up to the time VA received the Veteran's current claim for an increased.

Rating Criteria

As noted earlier, the arthritic part of the knee disability is rated on the basis of LOM.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10-percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20-percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30-percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

As indicated above, the VA's GC has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable LOM on extension and flexion.  See VAOPGCPREC No. 9-2004 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).

Normal ROM of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under DC 5257, slight lateral instability warrants a 10-percent rating; moderate, 
20 percent; and, severe, 30 percent.  38 C.F.R. § 4.71a, DC 5257.

Discussion

At the time VA received the Veteran's claim of entitlement to increased ratings, he received his care from a non-VA provider, JME, M.D.  In support of his claim, the Veteran submitted Dr. E's March 2008 report of his examination of the Veteran.  (04/21/2008 Medical Treatment-Non-Government Facility, pp. 3 et seq).  Dr. E noted the Veteran's in- and post-service history, including a left knee arthroscopic lateral release for patellar malalignment.  He also noted the Veteran's complaints of continued left knee pain, which was aggravated by cold weather.  The Veteran was noted to use both a knee brace and cane when at home, as he did not like to use a cane when working.  Dr. E also noted that the knee gave away both due to the knee disability and due to weakness of the nerves "in his back down his left leg."  Id. at 4.  Dr. E noted that the abnormal limp and gait in the left leg had caused pain in the right knee.  Dr. E's entry does not clearly indicate if that was the Veteran's report and conclusion, or his professional assessment.  The right kneecap was described as gritty and that it made noise, but not as much as the left knee.  Physical examination of the right knee revealed tenderness over the patella, and crepitation on movement of the patella.  ROM was 0 to 107 degrees.  Examination of the left knee revealed crepitation that was palpable and audible as the Veteran moved the knee. ROM was 0 to 71 degrees.  Id., at 10.  See 12/27/2012 Medical Treatment-Non-Government Facility, p. 22 for ROM values.

The Board notes that Dr. E's findings on clinical examination included LOM of each knee, both of which are noncompensable.  See 38 C.F.R. § 4.71a, DC 5260.  The Board notes further that, while the Veteran reported bilateral knee pain, Dr. E did not indicate if there was pain on ROM or throughout the ROM of either joint.  As this is not a simple, factual response, the Board finds that it has no duty to request such information from Dr. E.  Hence, the Board finds no factual basis on which to allow a separate minimum compensable rating for painful motion of each knee per the applicable GC opinion(s) or per 38 C.F.R. § 4.59.  The Board also notes the May 2008 report from Dr. E which the Veteran submitted that same month (05/30/2008 Medical Treatment-Non-Government Facility).  That report notes left knee ROM of 11 to 74 degrees, which would warrant a separate rating of 10 percent for LOM on extension.  See 38 C.F.R. § 4.71a, DC 5261.  A reading of the report in its entirety and in context, however, convinces the Board that Dr. E quoted ROM findings from a 2001 report, not 2008.  See Monzingo v. Shinseki, 
26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  Hence, it would be outside the rating period on appeal and the Board finds no basis for a separate compensable rating for LOM on extension.  

Nonetheless, as noted, the April 2004 rating decision specifically noted evidence of arthritis shown by X-ray, and Dr. E diagnosed arthritis by trauma.  Hence, in light of the noncompensable LOM of each knee, the Veteran is entitled to a 10-percent rating for arthritis shown by X-ray under DC 5003.  This rating is for both knees combined, not a separate rating for each knee.  The Board finds that a higher, 
20-percent, rating for LOM symptomatology was not met or approximated, as the preponderance of the evidence shows the absence of occasional incapacitating exacerbations of the arthritis.  The documentation the Veteran submitted related to his missed time from work and exhaustion of his sick leave do not indicate that it was for incapacitating exacerbations of the arthritis.  Hence, the Board finds that a single compensable rating for LOM symptomatology as of the date of the current claim, received in April 2008.  See 38 C.F.R. § 3.400(o).
 
In the March 2008 report, Dr. E noted that there was some laxity of the medial collateral ligament (MCL) of the right knee, and moderate to marked laxity of the lateral collateral ligament, and mild instability of the anterior cruciate ligament (ACL) of the left knee.

The Veteran underwent a VA examination approximately two months later.  The May 2008 fee-basis examination report (05/13/2008 Medical Treatment-Government Facility) reflects that the Veteran reported weakness, swelling, redness, giving way, and fatigability.  He denied stiffness, heat, lack of endurance, locking, or dislocation.  The Veteran further reported constant burning-type pain of 9/10 intensity.  He also reported that the knee is often swollen. The Veteran complained that he was unable to stand for long periods, could not jog or run, or tolerate heavy pressure on his knees.  His reported treatment included Ibuprofen for pain relief.  The examiner observed the Veteran's gait to be normal.  Physical examination of the knees revealed tenderness but no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  ROM of the right knee was 0 to 140 degrees, and 
0 to 120 degrees on the left.  Regarding DeLuca/Mitchell factors, the examiner stated that on the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or inco ordination after repetitive use.  However, on the left, the joint function is additionally limited by the following after repetitive use: pain and pain has the major functional impact.  The joint function the left was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  The examiner stated that the above additionally limit the joint function by 0 degrees.

The objective findings on clinical examination show the right knee to have manifested with normal ROM, and the left knees with noncompensable LOM.  38 C.F.R. § 4.71a, DC 5260, 5261.  Further, the examination report did not reflect that there was a degree where pain occurred in either knee.  Thus, there is no factual basis for a compensable rating for both knees based on painful motion.  Additionally, although the examiner noted that repetitive-use testing revealed that the left knee had limited joint function by pain and after repetitive use.  Nonetheless, the examiner noted that there was zero additional loss of ROM due to the pain, etc.  Thus, the Board finds no factual basis for a compensable rating of each knee on that basis as the objective competent evidence did not reveal any functional loss.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. at 37 (clarifying that the regulation and DeLuca stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating).

The fee-basis examination report reflects that the examiner noted that there was no subluxation of either knee.  Additionally, the report reflects that the stability tests of the both knees concerning the medial and lateral meniscus, anterior and posterior cruciate ligaments were within normal limits.  As noted earlier, Dr. E noted some degree of instability in each knee.  There is no apparent basis on which to reconcile Dr. E's and the VA examiner's findings.  Nonetheless, the Board finds this to be harmless because the Veteran's rating is in fact based on DC 5257 which rates instability.  Hence, the Board affords the Veteran the benefit of the doubt on this material issue of instability and applies Dr. E's assessment of moderate instability of the left knee, which warrants a 20-percent rating for that knee.  As Dr. E noted "some" laxity of the right knee, the Board finds that the right knee continued to manifest at slight instability under DC 5257.  

In his August 2009 Notice of Disagreement, the Veteran disputed the VA examiner's notation that he denied having pain.  In contrast, the Board notes the May 2008 examination report reflects that that the Veteran reported a pain level 
of 9 (out of 10).  At the Veteran's request, Dr. E submitted a letter to the effect that VA did not in fact consider the evidence, being as the Veteran was not rated as 
Dr. E believed he should have.  (09/13/2009 Medical Treatment-Non-Government Facility, p. 2).  Also included were lay statements by the Veteran's family which described his symptoms and their impact on his ability to function.  In a March 2010 correspondence, the Veteran also asserted that the fee-basis examiner should have noted the obvious evidence of shoe wear, and that he wore a brace on each knee at the examination.  The Board has considered all pertinent medical and lay evidence, but finds that the Veteran's functional loss, as described by the objective medical findings as set forth above are the most probative.  As for Dr. E's position, his opinion as to how the Veteran should be rated does not override the VA Rating Schedule, which is what VA employs to determines the Veteran's rating.  See 38 C.F.R. § 4.1 ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."). 

Dr. E examined the Veteran again in March 2011 (03/24/2011 Medical Treatment-Non-Government Facility).  He noted that physical examination of the right knee revealed moderate tenderness over the patella and crepitus on movement of the patella.  ROM was 3 to 70 degrees.  Examination of the left knee revealed palpable and audible crepitus on motion.  ROM was 5 to 73 degrees.  Dr. E did not note any findings related to repetitive-use testing.

The objective findings on Dr. E's clinical examination show that both knees manifested with noncompensable LOM on both extension and flexion when viewed in light of DCs 5260, 5261.  As with his earlier reports, Dr. E did not indicate if either knee manifested with pain throughout the entire ROM, or if there was any additional loss of ROM on repetitive use.  Hence, again, the Board finds no factual basis for a compensable rating for each knee based on painful motion of the knees.  Thus, the Board finds that the single 10-percent rating for arthritis shown on X-ray is to be continued.  See 38 C.F.R. § 4.71a, DC 5003.  Dr. E's report again noted lateral instability of each knee, moderate laxity of the left lateral ligament, and mild of the right.  Hence, the Board finds that the left knee instability continued to manifest at the 20-percent rate, and right at 10 percent.  38 C.F.R. §§ 4.10, 4.71a, DC 5257.

The Board notes at this juncture that Dr. E's and Dr. JE's, D.O., findings of decreased strength and atrophy of the LLE are addressed by the separate rating for that extremity for a muscle injury.  The Board also notes that all of the medical reports note that the arthroscopic scar residual of the left knee was asymptomatic.  Hence, there is no factual basis for a separate rating for scar symptoms.  See 38 C.F.R. § 4.118, DC 7804.

Pursuant to the October 2012 Board remand, another examination was arranged.  The November 2012 examination report (12/04/2012 C&P Exam) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported that his left thigh and left knee were the most limiting on his ability to work.  He had undergone two regimen of physical therapy without significant relief of his symptoms.  The Veteran complained of constant knee pain due to his ligamentous instability.  He denied flare-ups.  Id. at 12.  Physical examination revealed tenderness to palpation of the joint line or soft tissue on the left but not on the right.  ROM testing revealed 0 to 110 degrees of each knee with objective evidence of onset of pain at 90 degrees of flexion bilaterally.  There was no objective evidence of pain on extension.  The examiner noted that X-rays were negative for degenerative or traumatic arthritis.  Id. at 18.

The objective findings on clinical examination show that the LOM of each knee continued at the noncompensable rate, and that there was no evidence of pain throughout the entire range but only at the end point.  The Board notes the notation that X-rays were negative for arthritis.  Notwithstanding this evidence regarding , the Board will not adjust the single 10-percent rating for arthritis shown by X-ray because arthritis is a chronic disease.  In sum, the evidence is at least in equipoise due to the evidence from a prior rating period.  38 C.F.R. § 4.3.  The Board notes further that there was no additional loss of ROM on repetitive-use testing with 
3 repetitions.  Indeed, this examination report reflects no functional loss and/or functional impairment of the knee and lower leg.  Hence, the Board finds no factual basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.

Objective joint stability tests on clinical examination showed the right knee as stable in all plains.  The left knee manifested instability anteriorly and at the medial lateral collateral ligament of 1+ (0-5 millimeters) severity, which was the lowest of the three scales noted on the examination report.  In light of these findings, the Board finds that the each knee manifested at slight instability and a 10-percent rating as of the December 2012 VA examination.  38 C.F.R. § 4.10, 4.71a, 
DC 5257.  The Board acknowledges that the allowed rating represents a reduction for the left knee, but this is a facts-found, staged rating according to the evidence over a lengthy period on appeal.  The Veteran will receive compensation at the 
20-percent rating for a four-year period.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (explaining that many veterans' disabilities are "dynamic [in] nature" and "may fluctuate over time" and determining that § 3.105(e) does not apply "in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board"). 

The Board also notes the examiner's notation that X-rays showed effusion into the knee joint.  The report does not note which knee was affected.  Nonetheless, the examiner specifically noted that there was no evidence of meniscus symptomatology in section 12 of the report.  Thus, the Board finds no basis for a rating under DC 5258 for cartilage symptomology.  The examiner also noted that the Veteran used knee braces, and that he had not lost the use of either joint, and that the surgical scars were not painful.  See 2012 Examination report, p. 17-18.  Hence, there is no basis for a higher rating for loss of the use of either knee.

In March 2013, VA received evidence of a private evaluation conducted in November 2012.  (03/07/2013 Medical Treatment-Non-Government Facility).  The report reflects that the Veteran continued to complain of knee pain on both the medial and lateral side of the right patella and over the patella tendon.  He complained further that his knee buckled all the time and also swelled.  The Veteran reported pain with steps, stairs, squatting, and kneeling of 9/10 and with activity, and 8/10 at rest.  Physical examination revealed joint line tenderness, medial greater than lateral, and patellar pain and crepitus on compression.  The right knee lacked 
5 degrees of extension.  An MRI examination was interpreted as having shown patellofemoral syndrome with chondromalacia of the patella and a medial meniscus tear.  Surgery was discussed.

The Board notes that the Veteran's March 2013 submission (03/08/2013 Correspondence) primarily addressed the impact of his left thigh disability.  He also protested the fact that his knee ratings were previously reduced; but, as the Board noted earlier, that rating decision is final.  Dr. E evaluated the knee again in March 2013 (05/07/2013 Medical Treatment-Non-Government Facility, p. 4 et seq).  
Dr. E noted the Veteran's complaints of continued left knee pain, and that cold weather bothered it.  He continued to wear a brace on a daily basis, and he occasionally used a cane.  The Veteran also complained of continued instability in the left knee, and that it occasionally gave away due to the weakness in the knee and from the weakness from the nerves in the back of the left leg.  Physical examination of the left knee revealed ROM of 10 to 100 degrees.

As concerns the right knee, a December 2013 rating decision granted a temporary total rating for the period April 13, 2013 to June 30, 2013, which a July 2014 rating decision extended to July 31, 2013, and 10 percent afterwards, for convalescence following right knee surgery.  (12/5/2013, 07/21/2014 Rating Decisions-Narratives).  Those rating decisions accounted for the Veteran's right knee symptomatology for the dates indicated.  As concerns the left knee, Dr. E's findings warrant a separate 10-percent rating for LOM on extension as of the date of his private examination, March 4, 2013.  38 C.F.R. §§ 3.400(o), 4.71a, DC 5261.  
A higher rating was not met or approximated, as LOM on extension was not limited to 15 degrees or more.  The separate compensable rating for LOM on extension subsumes the existing 10-percent rating for noncompensable LOM due to arthritis shown on X-ray.  Hence the right knee rating for LOM symptoms reverted back to noncompensable as of August 1, 2013.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); see also VAOPGCPREC 9-98 (Sept. 8, 1998).

VA outpatient records reflect no entries that would show higher ratings than already allowed for the knees.  A July 2015 entry primarily related to the Veteran's chronic low back pain reflects that the left knee manifested full ROM without pain and no effusion.  McMurray's and drawer signs were negative with good quadriceps.  
X-rays were within normal limits.  A May 2015 MRI examination was noted to have shown an intrasubstance strain of the posterior cruciate ligament, minimal early degenerative changes of the medial meniscus.  (11/17/2015 CAPRI, p. 11)  Pursuant to the 2014 Board remand, the Veteran was afforded another examination.

The January 2016 examination report (01/27/2016 C&P DBQ Leg) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner's noted diagnoses included bilateral degenerative arthritis; bilateral PFS; PCL tear, left; and, status post-2013 partial medial meniscectomy, right.  The Veteran complained of piercing pain underneath the kneecaps which he described as a shooting pain, and weakness bilaterally, left knee worse than the right.  He stated that his knee pain was severe, and that they throbbed at night to the point that the pain made it difficult for him to sleep.  He also complained of intermittent swelling of the left knee.  The Veteran reported that his private doctor had recommended additional surgery on both knees.  The Veteran reported that he wore knee braces constantly, and that his treatment had included steroid injections.  He described flare-ups of increased pain on prolonged standing, walking, and sitting.  He described his primary functional loss as increased pain.  Physical examination revealed evidence of pain on weight bearing, tenderness to palpation of the joint lines and soft tissue, and crepitus.  ROM was 0 to 80 degrees on the right, and 0 to 55 degrees on the left.  Id. at pp. 3-4.

The ROM findings on clinical examination show both knees manifested with noncompensable LOM.  38 C.F.R. § 4.71a, DCs 5260, 5261.  The Board notes further that the objective findings revealed full extension of both knees.  Hence, the left knee no longer manifested with LOM on extension as of the January 2016 examination.  The examiner noted pain on weight bearing and on knee flexion, but he did not indicate at what point of the ROM that pain ensued, or if the pain was throughout the entire ROM.  The examiner also noted that repetitive-use testing did not reveal any additional loss of ROM in either knee.  As for the impact of repeat use over time, the examiner explained that in order for that determination to be made, the examiner would have to be present to observe the Veteran.  The examiner noted that the right knee was stable in all plains.  The left knee manifested with instability only in the posterior plane (1+, 0-5 millimeters - the lowest level of severity.  (01/27/2016 C&P DBQ Leg, pp. 9-10)

In light of the above findings on clinical examination, as of January 6, 2016, the Board allows a single 10-percent rating for bilateral knee arthritis shown on X-ray.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a. DC 5003.   The Board notes that the examiner indicated the right knee was stable, and noted instability only of the left PCL, whereas DC 5257 rates lateral instability.  Nonetheless, the Board leaves intact the 10-percent rating of each knee for instability for the period January 6, 2016 forward, since that was the rating when the case was certified to the Board.  See O'Connell, 21 Vet. App. at 94.

Low Back

Prior to 2008 the Veteran's low back disability was rated as IVDS.  The September 2008 rating decision changed the DC to 5237 for lumbosacral strain, and noted that 10 percent was for the LOM symptoms, and 10 percent for the LLE radiculopathy.  A May 2016 rating decision, however, reflects that the disability was rated as IVDS as of April 2008 under DC 5243.  This is not highly significant, however, as the General Formula requires that the disability be rated by whichever criteria result in the higher rating.  The criteria are set forth below. 

Rating Criteria

The General Formula rates IVDS (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a 60-percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40-percent rating.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20-percent rating.  Incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrant a 10-percent rating.  Id.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

If rated on the basis of LOM, the General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent is warranted when ROM on forward flexion is to 30 degrees or less.  A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion (CROM) of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a CROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a, General Formula, DC 5237.  Associated objective neurological abnormalities are rated separately under the appropriate DC.  Id., Note (1).

Normal ROM for the thoracolumbar spine is 0 to 90 degrees on forward flexion, and 0 to 30 degrees in all other planes.  See 38 C.F.R. § 4.71a, Plate V.

Radiculopathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id., see Miller v. Shulkin, No. 15-2904, 2017 U.S. App. Vet. Claims LEXIS 317 at *9 (Vet. App. Mar. 6, 2017) (finding that, based on its plain language, the note preceding § 4.124a provides only a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve) 

Under Diagnostic Code 8520, an 80-percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60-percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40- percent rating is assigned for moderately severe incomplete paralysis; a 20-percent rating is assigned for moderate incomplete paralysis; and, 10-percent for mild.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 3 8 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Discussion

The earlier discussion of the Veteran's NOD and the lay evidence of record are incorporated here by reference.

Dr. E's March 2008 examination report (04/21/2008 Medical Treatment-Non-Government Facility) reflects that the Veteran complained of continued back pain in the left sacroiliac area and buttock that made it difficult to sit.  The Veteran also complained of weakness from his back down his left leg, which was different from the pain in his left knee.  He also complained of some numbness on the dorsal and lateral aspects of his left foot.  The Veteran also reported burning at the lateral aspect of the left foot, and that the foot sometimes gave away.  He reported a shooting pain that sometimes that went to the left great toe and left foot.  He also complained that there always was numbness, tingling and burning in the left foot.  The Veteran denied bladder or bowel involvement, and that coughing sometimes caused a shooting pain down the left leg.  The Veteran reported that he was a plastics worker; and, the back pain affected his work in that he had to sit down frequently.  He reported that in a typical year, he missed 30 days from work due to his back.  Id. at 3-4.  Physical examination revealed tenderness and a palpable objective spasm of the lower thoracic and lumbar paraspinous muscles, right greater than left.  The left sacroiliac joint and iliolumbar ligaments were very tender.  
Dr. E noted that there was decreased ROM due to pain and spasm.  ROM on forward flexion was to 47 degrees; backwards extension to 8 degrees; and lateral flexion was to 33 degrees on the right, and to 41 degrees on the left.  Neurological examination revealed that pressure on the left buttock reproduced some of the tingling down the left leg, though not all.  Straight leg raising was positive in the left leg and on dorsiflexion of the left foot.  Dr. E diagnosed lumbar muscle strain, deranged discs, and L5 and S1 nerve root impingement.

The VA May 2008 fee-basis examination report (05/13/2008 Medical Treatment-Government Facility) reflects that the Veteran reported a history similar to that noted in Dr. E's report.  He reported stiffness, weakness, and numbness.  He also reported sciatic nerve, leg, and toe numbness.  The Veteran reported the pain as constant and of 9/10 intensity, and that it traveled to the left leg and left thigh.  He described the pain as burning, aching, sharp, and piercing.  He also complained of numbness.  The Veteran reported that the pain was relieved by rest and medication.  He reported that his current medication included Tramadol, and he denied any bowel or bladder involvement.  Physical examination revealed the Veteran's posture and gait as within normal limits.  Inspection of the spine revealed normal head position with symmetry in appearance.  There also was symmetry of spinal motion, with normal curvatures of the spin.  ROM on forward flexion was to 75 degrees; backwards extension to 30 degrees; and, 0 to 30 degrees bilaterally on lateral flexion and lateral rotation, for CROM of 225 degrees.  Neurological examination revealed no lumbosacral motor weakness, but the examiner noted a L5 sensory deficit at the left foot.  Deep tendon reflexes were 2+ bilaterally throughout the LEs.  The examiner noted that the IVDS did not cause bowel, bladder, or erectile dysfunction.

The objective findings on clinical examination show that the Veteran's low back disability did not meet the criteria for a rating higher than 10 percent, as motion on forward flexion was greater than 0 to 60 degrees, and CROM was greater than 
120 degrees.  38 C.F.R. § 4.71a, General Formula.  However, Dr. E noted forward flexion limited to 47 degrees.  The Board finds this evidence sufficient to warrant a 20 percent rating from the date of this examination report.  A higher rating is not warranted as there was no evidence of forward flexion to 30 degrees or less.  Further, the VA fee-basis examiner noted that there was no additional loss of ROM on repetitive-use testing despite the fact that the Veteran had functional loss due to pain on repeat use examination. See 38 C.F.R. §§ 4.40, 4.45.  The Board also notes that Dr. E's worksheet reflects that there was no testing of lateral rotation; hence, CROM is not applicable to his findings.  

Neurologically, both Dr. E and the VA examiner noted a LLE sensory deficit.  The VA examination, however, noted normal LE reflexes and muscle strength.  Hence, the Board finds that, when compared to complete paralysis of the sciatic nerve, the Veteran's symptoms more nearly approximated mild incomplete paralysis and the assigned 10-percent rating.  38 C.F.R. § 4.124a, DC 8520.

The fee-basis examination report notes that the Veteran reported two instances of prescribed bed rest over the prior 12 months: 14 days in October 2007 by a physician at a clinic in Oklahoma City; and 17 days by Dr. E in December 2007.  If rated by incapacitating episodes, that would meet the criteria for a 20-percent rating.  38 C.F.R. § 4.71a, General Formula, DC 5243.  The Board notes, however, that there are no records of prescribed bed rest by either the clinic or Dr. E.  Further, Dr. E did not mention that he prescribed any bed rest in his March 2008 report.  In any event, it's moot, as the Veteran is still rated at 20 percent plus for his objective orthopedic and neurological symptoms.  This also addresses the Veteran's 2015 assertion that his low back disability should have been rated at 20 percent as of the 2008 rating decision.  (09/09/2015 Correspondence).

First, the Board notes that the attachment that the Veteran used to support his assertion was the prior rating criteria for IVDS.  The current spine rating criteria have been effect since September 2002 for IVDS, and September 2003 for the General Formula.  See 68 Fed. Reg. 51,454 (August 27, 2003).  As noted, the Veteran's current claim was received in April 2008.  Hence, the prior criteria have no application to his claim.  Second, as noted above, the Veteran's low back was in fact rated at 20 percent for the orthopedic and neurological symptoms of the disability.

Dr. E examined the Veteran again in March 2011 (03/24/2011 Medical Treatment-Non-Government Facility).  Dr. E reported the Veteran's symptoms verbatim as noted in his 2008 examination.  His findings as to spinal muscle spasms and radiculopathy are also identical to those noted at his 2008 examination.  ROM values, however, are different.  Dr. E noted forward flexion to 71 degrees; backwards extension to 14 degrees; lateral bending to 10 degrees bilaterally; and, lateral rotation to 15 degrees on the right, and to 10 degrees on the left, for CROM of 130 degrees.  Straight leg raising was positive at the left leg and on dorsiflexion of the left foot.  Dr. E noted that as compared to his March 2008 examination, there was a greater loss of sensation in the left big toe along the L5 nerve distribution as compared to the lateral aspect of the left foot along the S1 nerve distribution.  He noted further that the Veteran had significantly decreased sensation on the left L5 and S1 nerve root distributions.  He could not feel a 4.31 monofilament on the left big toe and lateral aspect of the left foot, and he could not discriminate 25 mm two point discrimination.  Dr. E also noted weakness on dorsiflexion of the big toes, plantar flexion of both feet and toe and heel walking in the left leg.  Id., pp. 9-10.  Dr. E diagnosed lumbar spine LOM and moderate sciatic nerve paralysis.  He did not indicate left or right LE or both.

Dr. E's objective findings on neurological examination revealed increased symptomatology.  In addition to loss on sensation and weak heel-toe walking of the LLE, Dr. E also noted absent reflexes and weakness on dorsiflexion of both big toes, and plantar flexion of both feet.  In light of these findings, the Board finds that, when compared to complete paralysis of the sciatic nerve, the Board finds that mild incomplete paralysis of the sciatic nerve RLE was approximated, and moderate level of disability of the LLE - both as of the date of Dr. E's examination, March 4, 2011.  38 C.F.R. § 3.400(o), 4.10, 4.124a, DC 8520.  The Board finds that a higher rating was not met or approximated on the right, as sensory findings were normal and reflexes were present at the ankle, although diminished.  As concerns the LLE, while dorsiflexion and heel-toe waking were diminished, they were not absent.  Thus, the Board finds that without such symptomatology moderately severe incomplete paralysis was not met or approximated.

A November 2012 VA examination report (12/4/2012 C&P Exam, pp. 19-26) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported flare-ups that he described as positional back pain that occurred several times weekly, for which he took Lortab for relief.  Physical examination revealed tenderness to palpation of the soft tissue.  There was guarding and spasm, but the examiner noted that it was not severe enough to result in an abnormal gait.  ROM testing revealed forward flexion to 65 degrees with pain at the endpoint of the motion.  There was no objective evidence of pain in the other planes of motion.  CROM was 205 degrees.  Neurological examination revealed positive straight leg raising on the left.  Muscle strength was 5/5, except for left hip flexion and left knee extension, which were 4/5.  Deep tendon reflexes were absent at the knees and ankles.  Although the examiner noted normal sensation in the LEs, the report still reflects that moderate paresthesias and numbness at the LLE was noted.  The examiner assessed no right-sided radiculopathy, and moderate left-sided radiculopathy.  (Id., pp. 23-24)

The examiner noted that there was no additional loss of ROM on repetitive-use testing.  This report also reflects that the Veteran did not have any functional loss and/or function impairment of the thoracolumbar spine.  The Board finds that the neurological findings did not change the ratings allowed earlier by the Board, especially in light of the findings of a private examination approximately three months later, as set forth below.  The VA examiner specifically noted that there was no IVDS.

Dr. E reported another examination of the Veteran in March 2013 (05/07/2013 Non-Government Facility).  Again, it appears that Dr. E repeated the Veteran's symptoms from earlier reports.  Dr. E noted that physical examination revealed bilateral lumbosacral pain, left greater than right.  The left-sided pain tracked into the left sacroiliac groove and extended down into the posterior left leg, calf, and into the left foot.  There were no back spasms upon physical examination, but Dr. E noted that the Veteran had taken his muscle relaxers prior to the examination which he showed him.  Dr. E noted motion on forward flexion to 45 degrees, and CROM of 180 degrees.  Id. at 7-8.  Neurological examination revealed positive straight leg raising on the left.  There was S1 decreased sensation to pin prick, at the lateral aspect of both feet.  It was intact at the other areas of the feet.  Deep tendon reflexes were absent at the knees, and diminished at 1+ at the ankles.  Id.

Dr. E's objective orthopedic findings reflect that the Veteran's lumbar spine manifested at the 20-percent rate, as ROM was greater than 0 to 30 degrees but less than 0 to 60 degrees.  38 C.F.R. § 4.71a, General Formula, DC 5237.  Interestingly, the Board notes that Dr. E's worksheet included the VA spine rating criteria, and he circled 10 percent rather than 20.  In as much as the worksheet included ROM on forward flexion and CROM on the same line, the Board infers Dr. E likely indicated 10 percent because CROM exceeded 120 degrees.  Nonetheless, a 20-percent rating is warranted in light of the ROM on forward flexion was already met (greater than 30 degrees but not greater than 60).  A higher rating was not met or approximated, as forward flexion was greater than 30 degrees.  There is no indication that Dr. E conducted repetitive-use testing.  Hence, there is no factual basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  The Board also notes that the allowed 20-percent rating alleviates any impact of the Veteran's ingested medication on the presence of muscle spasms, see Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), as spine muscle spasms severe enough to cause an abnormal gait warrants a 20-percent rating.

Dr. E also noted on his worksheet that the Veteran's IVDS met the criteria for a 
60-percent rating, based on incapacitating episodes totalling 6 weeks.  (05/07/2013 Non-Government Facility, p. 8)  The Board finds, however, that the preponderance of the evidence is against Dr. E's conclusion.  Earlier in the report, Dr. E noted that the Veteran reported he was off for 47 days in 2012 because of his low back pain and left leg pain; and, in 2011, he was off for 39 days.  Id. at. 3.  (Emphasis added)  First, Dr. E noted that the Veteran was off for two different disabilities, not solely to the low back disability.  Second, Dr. E did not indicate that he or another physician prescribed bed rest for the Veteran.  He noted only that the Veteran was off work.  He made the same entry at the bottom of the worksheet.  Id. at 8.  For the foregoing reasons, the Board finds that the preponderance of the evidence shows the absence of incapacitating episodes as defined by regulation.  See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (1).  In light of these factors, the Board finds the IVDS is still properly rated on the basis of the objective chronic orthopedic and neurological manifestations; and, that the RLE continued to more nearly approximate mild incomplete paralysis of the sciatic nerve, and the LLE moderate incomplete paralysis.  38 C.F.R. §§ 4.10, 4.124a, DC 8520.  The Board reviewed the Veteran's outpatient records, but it finds that they do not indicate a basis for a higher rating for the remainder of the rating period on appeal.

Finally, the Board acknowledges that the Veteran submitted a Board decision from September 2007 for another Veteran.  However, Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on other evidence. 38 C.F.R. § 20.1303 (2016).  Additionally, the decision submitted by the Veteran include rating based on DCs that has been changed in 2002 and 2003.  As such, the Board assigns no weight to this September 2007 Board decision.

Hemorrhoids

Historically, a June 1996 rating decision granted service connection for hemorrhoidectomy and assigned a noncompensable rating, effective in February 1996.  An April 1998 rating decision granted a compensable rating of 10 percent, effective in August 1997.  The Veteran has undergone five surgeries for the disability.  From January 27, 2016, the Veteran has been awarded the maximum schedular rating for his service-connected hemorrhoids.  As such, a schedular discussion of time period will not be included in this decision.

Rating Criteria

Hemorrhoids are rated under the schedule of ratings for the digestive system.  38 C.F.R. § 4.114, DC 7336.  These criteria provide that, internal or external hemorrhoids warrant a noncompensable evaluation if they are mild or moderate. Large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, warrant a 10-percent evaluation.  A 20- percent evaluation is warranted for persistent bleeding with secondary anemia, or with fissures.  Id.  The Board will use this only DC in view of the evidence when conducting its analysis of the Veteran's service-connected hemorrhoids.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (stating that when a condition is specifically listed in the Schedule, it may not be rated by analogy.

Discussion

The evidence of record reflects that there is no issue as to whether the Veteran's hemorrhoids are recurrent or irreducible, or even if persistent bleeding is present.  The Board finds that the salient issue of the Veteran's appeal regarding this issue is whether the preponderance of the evidence shows either secondary anemia or fissures.  The Board notes that the preponderance of the evidence shows that the Veteran has not been anemic at any time during the rating period.  Thus, the effective date of the 20-percent rating will be determined by when the disorder manifested with fissures, if at all.

In his March 2008 report, Dr. E noted that his examination revealed external and external hemorrhoids and fissures, and that the Veteran's rectum was very tender.  The May 2008 VA fee-basis examination report, however, reflects that examination revealed external hemorrhoids were present at 4 and 7 o'clock which were not reducible.  The examiner noted that while there was evidence of frequent recurrence and excessive redundant tissue, there was no evidence ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  (05/13/2008 Government, p. 4).  And this is the state of the evidence throughout the rating period until a higher rating was approved as of January 27, 2016.  Dr. E's reports note fissures, but the VA examinations of record reflect that fissures were not noted on physical examination.  The December 2012 VA examination report notes the Veteran's lay report of past anemia, but the examiner noted that the laboratory findings revealed no anemia.  (12/4/2012, p. 29, 36)  The examiner noted that a rectal examination was not performed, as supposedly an anoscope examination had been conducted previously.  As noted in the discussion of VA's duty to assist compliance, that was not the case.  In any event, the conflicting examination reports cannot be reconciled.  The Veteran asserted that no examiner, other than Dr. E, had ever conducted an examination of his rectum.  (05/02/2013 Email Correspondence, p. 1)  In contrast, the May 2008 VA fee-basis examination report, however, reflects that the examiner specifically noted that a rectal examination was performed with an assistant present.

Generally, when there is competent medical evidence on both sides of an issue, the evidence is deemed to be in equipoise, and any benefit of the doubt is resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  In this case, however, the Board declines to do so.  As noted earlier in the discussion of the joint disabilities, Dr. E's reports reflected a tendency to simply cut and paste from prior examinations.  His March 2011 and March 2013 examination reports note the Veteran's continued hemorrhoidal symptoms but do not indicate that a rectal examination was in fact conducted.

The most recent rectal examination (01/27/2016 C&P DBQ Rectum) reflects that Veteran reported that since his last C&P examination, he had continued to have rectal pain due to recurring hemorrhoids, which caused him difficulty with sitting for prolonged periods.  He reported further that he was issued a donut-type cushion device to aide with sitting in his car; and, he also was issued a sitz bath to assist with rectal discomfort.  The Veteran reported that the hemorrhoids were worsened with constipation or diarrhea. He also reported occasional blood on the toilet paper and in the toilet; and, that he had to use toilet paper in his underwear to absorb blood.  The examiner noted that the Veteran was evaluated for complaints of stool leakage on one occasion a year earlier.  Routine lab studies were completed, and he was told to return as needed.  The Veteran denied any continued ongoing concern and denied stool leakage during the prior year.  He did not wear prescribed absorbent pads; but he had used tissue paper to help with occasional rectal bleeding, not stool leakage.  The Veteran denied any additional surgeries for his hemorrhoids.

In the signs and symptoms section, the examination report reflects that large or thrombotic, irreducible, external hemorrhoids with excessive redundant tissue were present, as was evidence of frequent recurrences with persistent bleeding.  The examiner did not indicate that the laboratory findings revealed anemia.  Interestingly, the DBQ does not explicitly comment on the presence or absence of fissures.  The Board notes that this is due to the structure of the electronic DBQ form that hides the signs and symptoms that have not been indicated by the examiner.  Thus, under the presumption of regularity, the competent examiner is presumed to have checked for fissures, and finding none, did not mark the corresponding box.  So, the absence of the listing of fissures means that it was not present at the time of the examination in January 2016.  As an aside, if the Board had control over the DBQs, it would not have designed them to reflect in this way.  In any event, the Veteran is not prejudiced, as the March 2016 rating decision granted an increase to the maximum, 20-percent, rating as of the date of the January 2016 examination.  The Board finds that the preponderance of the evidence shows that the earliest date ascertainable that the hemorrhoids more nearly approximated a 20-percent rating is January 27, 2016.  38 C.F.R. § 3.400(o).

Other Considerations

As shown by the extensive discussion of the evidence throughout the above decision, the Board has afforded the Veteran the benefit of the doubt where indicated, 38 C.F.R. § 4.3, and allowed staged ratings for each disability where indicated by the evidence.

The Board also notes the extensive evidence submitted by the Veteran related to his substantial missed time from work due to his disabilities.  The Board finds that the Veteran's several written submissions, to include documentary evidence, has triggered a discussion of the applicability of extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (stating that the Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Applicable Legal Requirements - Extraschedular (3.321)

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The Board is not authorized to grant a higher rating on an extraschedular basis in the first instance, but it may decide when extraschedular referral is indicated.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the rating criteria are deemed inadequate, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When those elements have been satisfied, the appeal is then referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Discussion

In this case, the Board finds the schedular evaluations as now assigned are adequate.  The diagnostic criteria discussed above adequately describe the severity and symptomatology of the various aspects of the Veteran's disorders.  The rating criteria for the spine, to include neurological manifestations, bilateral knee, and hemorrhoid disorders contemplate the Veteran's signs and symptoms, to include any interference with employment.  For example, the rating criteria for the knee contemplate the Veteran's loss of motion and instability.  The Board notes that some of the evidence of record indicates that the Veteran uses, at times, a brace or a cane.  However, neither treatment suggests an extraschedular rating is appropriate as neither knee braces nor canes are symptoms of a knee disability, but rather are medical techniques for treating symptoms of a knee disability such as, in this case, pain.  A similar example concerns the Veteran's hemorrhoids which are manifested by being irreducible with excessive tissue (and latter with persistent bleeding).  

For a greater discussion, see the above discussion about how the manifestations associated with each of these disabilities is specifically contemplated in the respective rating criteria.  Hence, the Veteran's disability picture is not exceptional as concerns either disability.  Further, as noted in the above decision, the ratings allowed, to the extent practical, compensate the Veteran for his functional loss.  38 C.F.R. § 4.1.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

TDIU

The Board notes that the meets has met the schedular criteria under § 4.16(a) for the entire rating period on appeal.  However,  the evidence of record shows that he has worked full time during the reporting period on appeal, albeit with restrictions.  Hence, the Board finds no factual basis for a TDIU.  See 38 C.F.R. §§ 3.40, 3.41, 4.16.


ORDER

Entitlement to an evaluation not to exceed 10 percent for arthritis shown on X-ray, bilateral knees, is granted for period prior to March 4, 2013, and for the period beginning on January 27, 2016, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation for LOM symptomatology, right knee, for the period March 4, 2013 to April 15, 2013, and from August 1, 2013 to January 26, 2016 are not met.

Entitlement to an evaluation not to exceed 10 percent for LOM on extension, left knee, is granted for period March 4, 2013 to January 26, 2016, subject to the law and regulations governing the award of monetary benefits.
 
Entitlement to an increased rating for right knee lateral disability is denied.

Entitlement to an evaluation not to exceed 20 percent for lateral instability, left knee, is granted for the period prior to December 4, 2012, and 10 percent from that date forward, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation not to exceed 20 percent, but no higher, for the orthopedic manifestations of thoracolumbar spine strain is granted, effective March 26, 2008, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate evaluation of 10 percent, but no higher, for associated RLE lumbar radiculopathy are met, effective March 7, 2011, subject to the law and regulations governing the award of monetary benefits.
 
Entitlement to an evaluation of 20 percent, but no higher, for associated LLE lumbar radiculopathy are met, effective March 7, 2011, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating higher than of 10 percent for hemorrhoidectomy residuals for the period prior to January 27, 2016 is denied.

Entitlement to a TDIU is denied.



REMAND

As noted earlier in the decision above, in Correia the Court Of Appeals For Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  28 Vet. App. at 169-70.  From January 28, 2016, the Board directs current examinations of the Veteran's knees complaint with Correia.  The Board notes that the requirement to test a joint against one not affected does not apply to the Veteran's knees, as both are affected.  The Board also directs that update VA and non-VA treatment records are associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps, to include contacting the Veteran for authorization for private records, to obtain all relevant treatment records for the knees, VA and non-VA, generated since the March 2016 Supplemental Statement of the Case (SSOC).  Add such records to the claims file.   

2.  After all development related to records is completed, arrange knee examinations of the Veteran by an appropriate VA examiner to determine the current severity of the bilateral knee disabilities.  The examiner(s) must conduct motion testing consistent with the Correia requirements (testing active and passive motion, and weight-bearing and nonweight-bearing where applicable); and, report whether there is additional limitation of function of the knees and low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be noted and expressed in terms of additional degrees of lost motion.

3.  After completion of #1 and #2, re-adjudicate the issue on appeal (ratings for the knees from January 27, 2016 forward).  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


